Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1-14, 18, 19, 21-24 are presented for examination.

Claim Objections
Claims 5, 14, is  objected to because of the following informalities:  
Regarding claims 5, 14, determining that the usage prediction indicates a level of future activity from user requests or active user sessions that is less than the second threshold level should be--” … the level of future activity from user requests..”--
       Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-11, 13, 14, 18, 19 , 21, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Hwang et.al. (U.S Patent Application Publication 2018/0288143; hereinafter “Hwang”; Reference cited as prior art in previous office action) in view of Dou et.al. (U.S Patent Application Publication 2020/0285503; hereinafter “Dou”; Reference cited as prior art in previous office action)

Regarding claims 1, 10, 19, Hwang discloses, a method performed by one or more computers, the method comprising:      
monitoring, by the one or more computers, a server environment to detect activity of the server environment over a period of time[ “.. The garbage collection system 300 includes collector agents 302 that report to a collector server 304. The collector agents 302 crawl server usage information on individual cloud servers 301, including resource usage, login activities, and network connections”, 0047; “ The collector agents 302 run on each server 301 in cloud data centers (typically hundreds or thousands of cloud servers) and collect the following information in predefined time interval (e.g. executed in every four hours). Current running process: this information represents current process list running on target cloud servers”, 0048]; 
determining, by the one or more computers, an amount of the detected activity that corresponds to user requests or active user sessions over the period of time[“The collector agents 302 run on each server 301 in cloud data centers (typically hundreds or thousands of cloud servers) and collect the following information in predefined time interval (e.g. executed in every four hours)….”, 0048;  “.. The idle/active server analyzer 308 identifies idle servers based on information collected by the collector agents 302, and feeds the identifications to an action plan generator 310…”, 0049; “According to the extrapolated purpose of each server, the analyzer 308 proceeds to a step of classifying 410 the non-idle servers as idle or active…  For a development server, the number of daytime logins, the average length of logins, the number of secure shells or virtual network connections, and the number of user activity processes will correlate to usage rate. Thus, features for classifying 410 are selected 502 based on what processes are running on each server”, 0057 ;( i.e . determining the active user sessions of the servers for a predefined time interval); 
determining, by the one or more computers, that the amount of detected activity corresponding to user requests or active user sessions is below a first threshold level[ “by comparing 504 each of the selected features to empirical thresholds we can determine 506 whether a server is idle or active.”, 0058; “Certain implementations of the exemplary method may also include performing rule-based detection 406 of idle servers, wherein the rules detect as idle servers that are long running, have no observable user processes, have no user login activities, or have no established network connections…. As another example, the rules may detect as active a server that has had a user login within the past three months.   ...” 0066; (i.e. determining the server is idle when the user processes/ activity or user login is below a threshold, corresponds to a first threshold (i.e no activity/ user processes) for a period of time)]; 
in response to (i) determining that the amount of detected activity corresponding to user requests or active user sessions over the period of time is below the first threshold level and  shutdown of the server environment [ 0058;0066;  “…The cloud data center manager 312 de-provisions or terminates idle servers in response to the action plan”, 0049 ; “  For each server classified as idle, the action plan generator 310 produces one of three treatment options: Termination in case the server is classified as completely idle with no significant processes; or Stop Virtual Machine in case the server is classified as idle with other running processes.  The action plan generator 310 pushes the treatment options to the cloud data center manager 312, which implements the treatment option that has been assigned to each idle server”, 0062; (i.e. stopping or shutting down servers in response to determining the server as idle )] .

     However Hwang does not expressly disclose generating, by the one or more computers, a usage prediction regarding an amount of future activity of the server environment predicted to be caused by user requests or active user sessions over a future time period;  determining, by the one or more computers, that the usage prediction indicates a level of future activity from user requests or active user sessions that is less than a second threshold level;  (ii) determining that the usage prediction indicates a level of future activity from user requests or active user sessions that is less than the second threshold level, initiating, by the one or more computers, shutdown of the server environment
In the same field of endeavor ( e.g. A cloud resource management system utilizes a machine learning technique to forecast when a virtual machine hosted by a cloud computing service may become idle at a future time and shutting down the virtual machine for a time period), Dou teaches ,

generating, by the one or more computers[ “The cloud resource management system 104 is communicatively coupled to the cloud computing service 102. The cloud resource management system 104 includes a VM monitor engine 122, a machine learning engine 124, and a forecast engine 126. The VM monitor engine 122 monitors the virtual machines 118 operating on the cloud computing service 102 continuously over a time period.”, 0023], a usage prediction regarding an amount of future activity of the server environment predicted to be caused by user requests or active user sessions over a future time period[ “The training metric data 140 is generated for each equally-spaced time interval (e.g., five-minute interval) during a training period (e.g., twenty consecutive days). The training metric data 140 may include for each time interval, the CPU usage during each time interval, the amount of disk usage used during each time interval, and the amount of network usage during each time interval. ... For instance, a user might be in browser mode while the virtual machine is executing read/write operations to disk storage. In this situation, the CPU usage is low and the disk I/O usage is high. By relying solely on the CPU usage as the only metric would erroneously represent the resource usage of the virtual machine.”, 0026; “The metric data is used in an ensemble learning methodology to train multiple time series forecasting models to predict when the CPU usage of the virtual machine may fall below an idle threshold”, 0016 ( i.e. Predicting/ forecasting the active user sessions by determining whether the  resources are used  based on the user activity or idle when the usage is below an idle threshold)]
    determining, by the one or more computers, that the usage prediction indicates a level of future activity from user requests or active user sessions that is less than a second threshold level[ 0016; 0048;” …The time when the CPU usage is predicted to be below the idle threshold of the virtual machine, such as below 5% of the virtual machine's CPU usage, is then the forecasted idle time. This forecasted idle time may be used to shutdown the virtual machine for a predetermined length of time, such as 15 minutes”, 0050-0051]  and 

 (ii) determining that the usage prediction indicates a level of future activity from user requests or active user sessions that is less than the second threshold level, initiating, by the one or more computers, shutdown of the server environment[0050-0051].
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with Dou. Dou’s teaching of a forecasting model based on historical metric data and resource usage  will substantially improve Hwang’s system to increase the power savings by  terminating the server for a predetermined idle time based on the utilization of the resources of the virtual machine and saves on the cost of operating the virtual machine  during the idle time for the user/ customer.

Regarding claims 2, 11, 20, after shutting down the server environment, determining, based at least in part on prior usage of the server environment, that at least  a minimum level of user-initiated activity is likely to occur; and powering on the server environment in response to determining that at least the minimum level of user-initiated  activity is likely to occur [“...historical metric data..”, 0005; “Forecasting is about predicting the future as accurately as possible using historical data and knowledge of future events.  Forecasting situations differ immensely in the types of data patterns that occur over time, the time horizon, and in the factors that affect future events”, 0029;0049; ” …The time when the CPU usage is predicted to be below the idle threshold of the virtual machine, such as below 5% of the virtual machine's CPU usage, is then the forecasted idle time. This forecasted idle time may be used to shutdown the virtual machine for a predetermined length of time, such as 15 minutes”, 0050-0051]
Regarding claims 4, 13,  Dou teaches wherein generating the usage prediction comprises providing information indicating activity of the server environment to a machine learning model trained to provide output indicating a prediction of future user-initiated activity of the server environment[0012;0027; Fig.1] and 
wherein initiating shutdown of the server environment is based on the output of the machine learning model [ 0029; 0050-0051]

Regarding claims 6, Hwang  discloses , wherein the server environment is a virtual server environment, and shutting down the server environment comprises stopping the virtual server environment [“...virtual machines,” 0024; 0044; “...Stop Virtual Machine in case the server is classified as idle with other running processes.”, 0062].  

Regarding claims 7, Dou  teaches,  wherein the server environment comprises one or more server computers [0022; Fig.1], and shutting down the server environment comprises powering down the one or more server computers [0050-0051].  

Regarding claims 8, Hwang teaches  wherein monitoring the server environment comprises monitoring at least one of. central processing unit utilization, memory usage, an amount of network bandwidth utilized, an amount of input or output operations, a number of tasks running, types of tasks running, priority levels of tasks running, a number of users logged in to the server environment, a number of users actively using the server environment, or a level of interactivity of running tasks[0047-0048].
Regarding claims 9, 18, Hwang discloses, 42Attorney Docket No. 30693-0258001 wherein determining the amount of the detected activity that corresponds to user requests or active user sessions over the period of time comprises determining a portion of the measured utilization that supports active user sessions that receive user input at a rate that satisfies a predetermined threshold[ 0057-0058; 0066].  
Dou teaches  monitoring the server environment comprises measuring utilization of the server environment over the period of time [0023; 0026].
Regarding claim 21,  Hwang  discloses wherein the detected activity includes (i) processing performed in response to user requests [0047,0057]and (ii) processing that is not performed in response to user requests[0066]; and wherein the amount of the detected activity that corresponds to user requests or active user sessions over the period of time excludes the processing that is not performed in response to user requests[0057;0066].  
Regarding claim 22, Hwang teaches  wherein the processing not performed in response to user requests comprises activity of the server environment for performing monitoring, logging, maintenance, or scheduled tasks[0057].  
Regarding claim 24, Hwang, Duo  teaches the limitations outlined in claims 1, 10, 119. However Hwang, Duo does not expressly disclose wherein the detected activity of the server system comprises a set of tasks[ “[ “.. The garbage collection system 300 includes collector agents 302 that report to a collector server 304. The collector agents 302 crawl server usage information on individual cloud servers 301, including resource usage, login activities, and network connections”, 0047; “ The collector agents 302 run on each server 301 in cloud data centers (typically hundreds or thousands of cloud servers) and collect the following information in predefined time interval (e.g. executed in every four hours). Current running process: this information represents current process list running on target cloud servers”, 0048; ( i.e collecting  different activity information of the servers)] ; 
wherein the amount of detected activity corresponding to user requests or active user sessions is an amount of activity for the second subset of the tasks[0057; 0066].
Dou teaches  classifying a first subset of the tasks as system tasks and classifying a second subset of the tasks as user tasks[ “ The usage data may include the sizes of the resources provisioned to the virtual machine (e.g., memory, CPUs, storage devices, NIC, etc.), the type of virtual machine, the location of the data center hosting the virtual machine and the class of the virtual machine.”, 0044; 0026; “… The production metric data includes the CPU usage, disk I/O usage, and network I/O usage and is collected at equally-spaced time intervals (block 304). The production metric data is a time series that is then input to the time series forecasting model to forecast when the CPU usage of the virtual machine will be below an idle threshold, such as below 5% of the CPU usage for a future time period…”, 0048;  ( i.e. the CPU , disk I/ O usage for the respective user activity corresponds to the user tasks and the network I/ O usage corresponds to the system tasks .Hence the production metric data is classified based on the type of tasks)].
Claims 3, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Hwang  in view of Dou as applied to claims 1, 10  further in view of Blackburn  et.al. (U.S Patent Application Publication 2010/0229014; hereinafter “Blackburn”; Reference cited as prior art in previous office action)
Regarding claims 3, 12, Hwang discloses  comprising storing state information of the server environment, including data for one or more tasks running in the server environment, in non-volatile storage before shutting down the server environment [“Termination with Snapshot in case the server is classified as idle with running storage/backup related processes (e.g., DBMS);”, 0062; “Computer system/server 12 may further include other removable/non-removable, volatile/non-volatile computer system storage media.  By way of example only, storage system 34 can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive").” 0075)].

Dou teaches the limitations outlined in claims 1, 10, 19. However Duo does not expressly disclose wherein re-starting the server environment comprises loading the state information and resuming the one or more tasks that were running in the server environment before shutting down the server environment.
In the same field of endeavor (e.g. monitoring parameters of a plurality of computers in a network and comparing the parameters with a predetermine model to determine whether to  adopt a low power state  or switch them off), Blackburn teaches wherein re-starting the server environment comprises loading the state information and resuming the one or more tasks that were running in the server environment before shutting down the server environment [ “scheduled "resume full service" event, for which the system uses a downloaded policy describing start/stop times.  At a start time full service is applied.  At a stop time the drowsy state is applied”, 0137; 0140].  
  
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang in view of  Dou with Blackburn. Blackburn’s teaching of resuming the server with  a full service upon restarting the server will substantially improve Hwang in view of Dou’s system by minimizing the time required to restore the state of the server/ computer from terminated / shutdown state. 

Allowable Subject Matter
       Claims 5, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the claim objections.
     Claim 23  is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
          a) Applicant’s arguments with respect to claim(s) 1, 10, 19  have been considered but are moot because the arguments do not apply to Hwang in view of Dou references being used in the current rejection.
           b) The new claims  21, 22, 24  are rejected as set forth in the above rejection

Conclusion
    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Andreev et.al. U.S Patent Application Publication 2007/0130097, teaches  predicting user activity levels associated with an application in a multi-user computing environment, and more particularly to predicting user activity levels in a web application environment by employing correlation and regression analysis.

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAYATHRI SAMPATH/Examiner, Art Unit 2187                                                                                                                                                                                             
/PHIL K NGUYEN/Primary Examiner, Art Unit 2187